PER CURIAM.
We grant the petition for writ of certiorari. As this Court found in Andrew Hall and Associates v. Ghanem, 679 So.2d 60, 61-62 (Fla. 4th DCA 1996), the value of a retaining hen rests entirely upon the attorney’s right to retain possession until the bill is paid; thus, courts may not impair that hen by compelling disclosure of the papers or items. While petitioner is not being ordered to reveal her file or any items therein, the trial court has ordered her to disclose all statements made by others to petitioner. Such statements in the form of answers to petitioner’s questions potentially could reveal her work product in the form of information gathered, thought processes followed, and conclusions reached. The forced disclosure of those statements could improperly impinge upon petitioner’s retaining hen, just as forced disclosure of her file’s contents could do. The estabhshing of a referee to rule on the deposition questions does not remedy the situation. The referee has been ordered to rule according to the trial court’s ruling, which provides that petitioner must testify as to ah statements made by others to her. The referee should be permitted to rule that petitioner need not testify as to those statements which reveal her work product.
ORDER QUASHED.
POLEN, PARIENTE and STEVENSON, JJ., concur.